DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17329391, filed 05/25/2021 is a continuation of 16699933, filed 12/02/2019, now U.S. Patent #11048457. 
16699933 is a continuation of 16408644, filed 05/10/2019, now U.S. Patent #10521174. 
16699933 is a continuation of 15878112, filed 01/23/2018, now U.S. Patent #10310794 claims foreign priority to 2017-010113, filed 01/24/2017.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 05/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (US 2015/0193674) in view of Murata (US 2012/0212759).
Regarding claim 1, Ishiguro discloses non-transitory computer-readable medium storing first program instructions to control a terminal device including a display, an input interface, and a memory storing second program instructions different from the first program instructions, the first program instructions and the second program instructions being executable by a computer of the terminal device (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]), 
the first program instructions, when executed from the second program instructions in response to accepting an operation designating the first program instructions in a screen of the second program instructions through the input interface in a state where an image processing device is not designate by the first program instructions, causing the terminal device to perform (user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program of a CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program of a CPU is not the program used to print image, [0046]-[0057], [0076]): 

However, Murata specifically teaches concept of displaying, an information identifying the image processing device designated by the second program instructions on the display (displaying, information of a printer 2 for user to select printer 2 (displaying, an information identifying the image processing device) when selection program 52 displays on the display unit 14 printer 2 for user to select (designated by the second program instructions on the display), [0089]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ishiguro with concept of displaying, an information identifying the image processing device designated by the second program instructions on the display of Murata.  One of ordinary skill in the art would have been motivated to make this modification in order to improve assisting user selecting intended printer, (Murata, [0005])

Regarding claim 2, Ishiguro discloses non-transitory computer-readable medium storing the first program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]), 
the first program instructions causes the terminal device to perform at least one of (user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program of a CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image, [0046]-[0057], [0076]): 
(hard disk 54 stores registered job, [0047]); and 
a printing operation of recording an image on a postcard (printing image on a postcard, [0057]).

Regarding claim 3, Ishiguro discloses non-transitory computer-readable medium storing the first program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]), 
wherein the image processing device is one of a printer and a scanner (fig. 1 item 11, image processing device is a MFP, [0038]-[0039]).

Regarding claim 4, Ishiguro discloses non-transitory computer-readable medium storing the first program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]), 
wherein, in a case of accepting a user operation designating an icon corresponding to the first program instructions in a state where a screen including the icon is displayed by the second program instructions, the first program instructions is executed from the second program instructions (user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program of a CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU is not the program used to print image, [0046]-[0057], [0076]).

Regarding claim 5, Ishiguro discloses non-transitory computer-readable medium storing the first program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]),, 
wherein, in a case where the first program instructions is executed from the second program instructions in a state where an image processing device is designated by the first program instructions, the first program instructions controls to display a selection screen, by which a user selects one of the image processing device designated by the first program instructions and the image processing device designated by the second program instructions (when user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program of a CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU, displaying a screen, by user selecting the at least second programs such as copy, a scan, and a facsimile program triggering first program of a CPU, [0046]-[0057], [0076]).

Regarding claim 6, Ishiguro discloses non-transitory computer-readable medium storing the first program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]), 
Ishiguro does not specifically disclose concept of wherein the selection screen displays each of the information identifying each of the image processing device.
However, Murata specifically teaches concept of wherein the selection screen displays each of the information identifying each of the image processing device (displaying, information of a printer 2 for user to select printer 2 (displaying, an information identifying the image processing device) when selection program 52 displays on the display unit 14 printer 2 for user to select (designated by the second program instructions on the display), [0089])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ishiguro with concept of wherein the selection screen displays each of the information identifying each of the image processing device of Murata.  One of ordinary skill in the art would have been motivated to make this modification in order to improve assisting user selecting intended printer, (Murata, [0005])

Regarding claim 7, Ishiguro discloses non-transitory computer-readable medium storing the first program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]),
wherein, in a case where the first program instructions is executed from the second program instructions, the first program displays a first screen (when user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program of a CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU, displaying a screen, by user selecting the at least second programs such as copy, a scan, and a facsimile program triggering first program of a CPU, [0046]-[0057], [0076]),
Ishiguro does not specifically disclose concept of wherein, in response to a specific operation from the first screen, the first program displays a second screen 
However, Murata specifically teaches concept of wherein, in response to a specific operation from the first screen, the first program displays a second screen including the information identifying the image processing device designated by the second program instructions (displaying, information of a printer 2 for user to select printer 2 (displaying, an information identifying the image processing device) when selection program 52 displays on the display unit 14 printer 2 for user to select (designated by the second program instructions on the display), [0089])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ishiguro with concept of wherein, in response to a specific operation from the first screen, the first program displays a second screen including the information identifying the image processing device designated by the second program instructions of Murata.  One of ordinary skill in the art would have been motivated to make this modification in order to improve assisting user selecting intended printer, (Murata, [0005])

Regarding claim 8, Ishiguro discloses non-transitory computer-readable medium storing the first program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]), wherein an operating system of a terminal device is one of an Android OS, iOS, and Windows Phone OS (operating system of a portable terminal is one of an Android OS, iOS, and Windows Phone OS, [0046]-[0057], [0076]).

Regarding claim 9, Ishiguro discloses non-transitory computer-readable medium storing program instructions to control a terminal device including (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]): 
a memory storing external program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]); 
an input interface (fig. 1 item 210, input panel); and 
a display, the program instructions, when executed by a computer of the terminal device, causing the terminal device to perform (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions) for user to select, [0051]-[0052]): 
accepting an operation designating the image processing device through the input interface (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), when user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU is not the program used to print image, [0046]-[0057], [0076]); 
transmitting, processing instruction information for causing the designated image processing device to perform image processing (user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU is not the program used to print image, [0046]-[0057], [0076]); 
accepting an operation for designating the external program instructions stored in the memory, through the input interface (user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU is not the program used to print image, [0046]-[0057], [0076]); and 
activating the designated external program instructions and performing a process for acquiring, by the external program, information identifying the designated image processing device (user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU is not the program used to print image, [0046]-[0057], [0076]), 
wherein, in a case where the external program instructions are activated, the external program instructions causes the terminal device to perform (user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU is not the program used to print image, [0046]-[0057], [0076]): 
acquiring the information identifying the image processing device designated by the program instructions (when user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program to printer, [0046]-[0057], [0076]); and 
Ishiguro does not specifically disclose concept of displaying information representing the image processing device identified by the information.
However, Murata specifically teaches concept of displaying information representing the image processing device identified by the information (displaying, information of a printer 2 for user to select printer 2 (displaying, an information identifying the image processing device) when selection program 52 displays on the display unit 14 printer 2 for user to select (designated by the second program instructions on the display), [0089])


Regarding claim 10, Ishiguro discloses non-transitory computer-readable medium storing the program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]),, 
the external program instructions causes the terminal device to perform at least one of (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]),
(user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program of a CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image, [0046]-[0057], [0076]):
a printing operation of recording an image on a disk-shaped recording medium (hard disk 54 stores registered job, [0047]); and 
a printing operation of recording an image on a postcard (printing image on a postcard, [0057]).

Regarding claim 11, Ishiguro discloses non-transitory computer-readable medium storing the program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]), 
wherein the image processing device is one of a printer and a scanner (fig. 1 item 11, image processing device is a MFP, [0038]-[0039]).

Regarding claim 12, Ishiguro discloses non-transitory computer-readable medium storing the program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]),
wherein, in a case of accepting a user operation designating an icon corresponding to the external program instructions in a state where a screen including the icon is displayed by the program instructions, the external program instructions is executed from the program instructions (user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program of a CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU is not the program used to print image, [0046]-[0057], [0076]).

Regarding claim 13, Ishiguro discloses non-transitory computer-readable medium storing the program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]), wherein an operating system of a terminal device is one of an Android OS, iOS, and Windows Phone OS (operating system of a portable terminal is one of an Android OS, iOS, and Windows Phone OS, [0046]-[0057], [0076]).

Regarding claim 14, Ishiguro discloses non-transitory computer-readable medium storing the program instructions (ROM 202 storing a first program CPU for displaying the screen on an input panel 210 to control portable terminal device 2, an input panel 210, and a ROM 202 storing each programs such as copy, a scan, and a facsimile (second program instructions), [0051]-[0052]), 
wherein, after the activating the designated external program instructions, the program instructions causes the terminal device to perform transmitting the information (user selects one of the at least second programs such as copy, a scan, and a facsimile program triggering first program CPU to executes corresponding programs such as copy, a scan, and a facsimile program to print image using second programs such as copy, a scan, and a facsimile program and program CPU, [0046]-[0057], [0076]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677